Citation Nr: 1113217	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  04-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, including depression as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from  August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, wherein the RO, in pertinent part, denied service connection for depression secondary to diabetes mellitus, type II.  Jurisdiction over this case was subsequently transferred to the Muskogee, Oklahoma RO.  In his August 2004 substantive appeal, the Veteran requested a Board hearing.  The hearing was scheduled to be held November 2009; the Veteran failed to appear.  

In March 2010, the Board remanded this matter for additional development.  With respect the claim decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2010 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, while the Veteran is claiming that he has depression related to his service-connected diabetes mellitus, VA must consider other psychiatric diagnoses that may be service-connected.  

Rating action dated in March 2010 established an earlier effective date of December 20, 2000 for an evaluation of 20 percent disabling for diabetes mellitus, type II with dry mouth.  The Veteran was notified of this determination in May 2010.  There has been no appeal filed in this matter and therefore it is not before the Board for appellate consideration.


FINDING OF FACT

A preponderance of the evidence is against finding that psychiatric disability, including depression is etiologically related to the service-connected diabetes mellitus.


CONCLUSION OF LAW

A psychiatric disability, including depression is not proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The notice requirements were met in this case by a notice letter sent to the Veteran in December 2003.  The letter advised the Veteran of the information necessary to substantiate his service connection claim, including on a secondary basis, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App.  183 (2002); 38 C.F.R. § 3.159(b).  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained and associated with the claims folder, as have VA and private treatment records, and Social Security Administration (SSA) records.  The Veteran was provided VA examinations in connection with his claim, the reports of which are also of record.  Thus, VA has properly assisted the Veteran in  obtaining any relevant evidence.

II.  Service Connection

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected  disability).  In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran does not claim and the record does not show that chronic psychiatric disability had its clinical onset in service or is otherwise related to active duty.  Service treatment records are negative for any reference to depression or any other type of psychiatric disorder.  The Veteran indicated, in a May 2005 VA mental health outpatient treatment report that he has had cyclic depression since the 1970's.  He stated that he would be depressed for two weeks of the year in the fall.  Significantly, the Veteran has not identified any in-service psychiatric symptoms.  He has solely contended that service connection is warranted on a secondary basis.  Therefore, service connection for psychiatric disability on a direct basis is not established.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Veteran is claiming depression as secondary to diabetes mellitus, type II.  The medical evidence of record reveals that the Veteran underwent a medical examination in July 2001, by RH, D.O., who reviewed a number of the Veteran's records and his history, and examined the Veteran.  In his opinion, the Veteran suffered from moderate, chronic and permanent major depression with melancholia, as a result of the development of diabetes mellitus.  He concluded that as a result of a combination of sequelae to his diabetes mellitus, type II, he (the Veteran) has developed major depression with melancholia.  

In February 2002, the Veteran had a VA (QTC) psychiatric evaluation by a board certified psychiatrist, Dr. CAL.  The report noted that the claims folder was received and reviewed.  The Veteran's history was discussed and a mental status interview was conducted.  After examining the Veteran he concluded with an Axis I diagnosis of moderate recurrent episodes of major depression.  Dr. CAL did not agree with the opinion that the Veteran's depression is secondary to diabetes mellitus, type II that was offered by Dr. RH in 2001.  Dr. CAL stated that the Veteran clearly has a recurrent major depression.  However, it cannot be stated with any certainty that the depression is related to his diabetes mellitus.  He stated further that it appears much more likely that his worsened depression is more related to pain syndromes.  It was pointed out that the Veteran claimed repeated episodes of depression for 30 years but was diagnosed with diabetes mellitus only a few years ago.  This makes it impossible to say that the diabetes mellitus caused the depression.  His diabetes mellitus may be involved to the extent that it causes or is associated with his peripheral neuropathy, however, he has two other apparent established producers of pain including fibromyalgia and spinal stenosis, as far as causing more severe pain, than he does with the peripheral neuropathy.  He opined that it was at least as likely as not that the Veteran's depression had been worsened by his pain syndromes.  He stated that "If it is felt that the diabetes mellitus is the source of his other pain syndromes, then it would obviously also be an approximate cause of his depression, given my linkage of the increased pain complaints with the increased severity and frequency of his depressive episodes."  

VA outpatient treatment records dated from October 2003 through April 2007 provide diagnoses/assessments of depressive disorder.  In June 2005 the Veteran was seen at a VA Medical Center (MC) mental health outpatient clinic where he gave a history of depression secondary to his medical disabilities of diabetes, hypertension, arthritis, obesity, fibromyalgia, hyperlipidemia, and myofascial pain syndrome.  The assessment was mood disorder due to general medical conditions and rule out seasonal affective disorder versus bipolar disorder.

Pursuant to the Board's remand order, the Veteran was afforded another VA compensation examination for mental disorders in May 2010.  The examiner noted review of all volumes of this multi-volume case, including the February 2002 VA compensation examination and medical records from private providers, specifically Dr. RH's report, dated in July 2001.  During the interview with VA examiner, the Veteran reported that he has had no mental health treatment since 2007 other than antidepressant medication, which he also has used for pain management for the past twenty years.  The diagnosis under Axis I was major depression, not otherwise specified, recurrent.  The examiner noted that the Veteran was first diagnosed with diabetes in 1997 by Dr. RH.  The examiner also noted that the physician who conducted the 2002 QTC examination stated that "it cannot be stated with any certainty that the depression is related to his diabetes mellitus[.]"  In the May 2010 VA examiner's opinion, it is less likely than not that the Veteran's current depression is etiologically related to his service-connected diabetes mellitus.  It appeared to the examiner that most likely the Veteran's depression was much more related to his other non-service connected medical conditions, which he listed as fibromyalgia, back pain, spinal stinitus, arthritis, neuropathy, right knee pain, left heel problems, left ankle pain, left knee pain, hypertension, visual problems and gastric issues.  VA examiner further opined that it appears that the Veteran's current depression is stable, in that he has no treatment from a mental health professional since 2007.  His Global Assessment of Functioning (GAF) score in 2007 was 65 and his current score of 65 is consistent with the 2007 evaluation.  The examiner further noted that a depression screen by VA in May 2010 was negative for depression.  The examiner also noted that the Veteran is currently taking Amitriptyline and has been taking that medication since 1992, as per the Veteran's report.  The examiner concluded that it is less likely than not that the Veteran's depression has increased or undergone a permanent, measureable increase in severity since 2005, based on GAF scores in VA medical record listed as 65 since September 2005.  The examiner mentioned that the Veteran's GAF score was 61 when assessed at the 2002 QTC examination.  The examiner noted that he based the current evaluation on review of the claims folder, VA records, medical records from community providers, behavioral observations, and the Veteran's own comments.

It is not claimed by the Veteran or shown by the evidence that psychiatric disability other than depression is related to the diabetes mellitus.  The clinical records include references to other psychiatric conditions, including a mood disorder related to pain, but there is no suggestion that a mood disorder or other psychiatric disability is caused or aggravated by diabetes mellitus.  Personality disorders have also been identified, but a personality disorder is not an injury or disease for VA compensation purposes.  See 38 C.F.R. § 3.303 (2010).  

The Board finds that service connection is not warranted as the evidence preponderates against a finding that a depressive disorder was caused by or aggravated beyond natural progression by the service-connected diabetes mellitus, type II.  The May 2010 VA examiner found it unlikely that the claimed depression was linked to the Veteran's service-connected diabetes mellitus.  The Board finds the May 2010 VA examination report and the examiner's opinion highly probative of the issue on appeal and therefore adequate for evaluation purposes.  That is because VA examiner's opinion was provided after interviewing and examining the Veteran, and reviewing and discussing the evidence in the claims folder.  The examiner's opinion is persuasive as it finds support in the record and includes a rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

In addition, the Board recognizes that Dr. RH's opinion in his 2001 medical evaluation report found a positive link between the Veteran's claimed depression and his service-connected diabetes mellitus, which is contrary to the May 2010 opinion.  The Board finds Dr. RH's opinion to be of less probative value than the May 2010 VA examiner's opinion.  Even though, in fashioning his opinion, Dr. RH indicated that he obtained a medical history, reviewed some medical records from other health care providers, and physically examined the Veteran, he did not have access to the Veteran's claims folder and did not discuss evidence suggesting that the depression preceded the onset of diabetes mellitus by many years.  As pointed out in the subsequent QTC examination, this fact alone would seem to eliminate diabetes mellitus as the cause of the depressive illness.  

While the QTC examiner suggests that pain from diabetes mellitus and its complications may have increased depressive symptoms, there was no indication of what permanent, measurable increase in psychiatric disability exhibited by depression was due to the service-connected disability.  This opinion is less convincing than the May 2010 VA examination report, which discussed actual depressive symptoms exhibited over the years and GAF scores in conjunction with a finding that no permanent, measurable increase in depressive symptomatology occurred.  Since current GAF scores are higher or equal to those recorded earlier and reflect only mild symptoms, there is evidentiary support for the conclusions reached by the May 2010 VA examiner.  

The Board finds that the competent evidence weighing against the claim is more probative regarding service connection for depression on a secondary basis.  None of the VA examiners who have examined the Veteran have concluded that his depression is related to his service-connected diabetes mellitus, type II.

The Board finds that the competent medical evidence against service connection on a secondary basis outweighs the evidence in favor of the claim.  The Board has also considered the statements of the Veteran connecting his depression to his service-connected diabetes, but notes that the Veteran is not competent to render such a medical conclusion.  While the Veteran is competent to indicate that he is depressed, he is not competent to attribute the cause of that depression; the etiology of psychiatric diseases requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006); see also Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of diagnosis or medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Even if the Veteran were competent to attribute his depression to his diabetes mellitus, the fact that he has claimed ongoing depression since the 1970's and diabetes mellitus was not diagnosed until much later would render his opinion in this regard unreliable.  

In sum, the competent evidence weighs against a finding that psychiatric disability exhibited by depression is proximately due to or the result of service-connected diabetes mellitus.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

Service connection for psychiatric disability, including depression as secondary to service-connected diabetes mellitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


